﻿Let me first congratulate Mr. Garba upon his election to the presidency of the forty-fourth session of the General Assembly. His elevation to that high office is a reflection not only of his competence but also of the esteem in which his country, the Federal Republic of Nigeria, is held internationally. We are confident that under his able leadership our deliberations will reach a successful conclusion.
I should also like to commend his predecessor, Mr. Dante Caputo, the former Foreign Minister of Argentina, for the excellent manner in which he guided the work of the last session. To our Secretary-General, Mr. Javier Perez de Cuellar, I wish to pay a special tribute for his untiring efforts, which have brought significant results in the further advancement of peace. We are grateful to him.
After being forced to remain in the wings for too long, we are heartened to note that with common sense prevailing the United Nations is at the forefront of international efforts to secure our collective desire for a better and peaceful world. The two super-Powers continue to sit together, talking peace. Even in places of seemingly intractable conflict the prospect of giving peace a chance is increasing. We are therefore witnessing a trend of world-wide rapprochement that has given greater meaning to the idea of peace, which we hope will be translated into a reality. Our presence here is intended to give encouragement to the extension and consolidation of those trends and efforts.
In the Gulf, thanks to the cease-fire arrangement between Iran and Iraq, monitored by Use United Nations, the cessation of hostilities has now been effective for more than a year. This, however, is only the beginning, for Security Council resolution 598 (1987), the basis for that peace, remain to a large extent un-implemented. We urge its full implementation and express our full support for the peace efforts of the Secretary-General and his Personal Representative. 
On Namibia, the implementation of Security Council resolution 435 (1978) on its independence is a major advance which must be maintained so that free and fair elections to the constituent assembly, under the supervision and control of the United Nations, can take place next month. If those elections are to succeed it is essential that all the parties concerned respect the letter and spirit of the United Nations plan and other related arrangements to ensure that nothing is done which could cause them to unravel.
No less significant are the winds of political change blowing across Western Sahara. We note that a breakthrough appears imminent in the 14-year-old dispute there and welcome the acceptance by the two parties to the conflict of the Secretary-General's proposal to work out the details of the implementation of the peace plan presented to them by the Secretary-General and the Chairman of the Organization of African Unity (OAU). We encourage them both to continue their efforts to find a durable solution to the conflict.
Pursuant to the Geneva agreements on Afghanistan, all foreign troops left Afghanistan in February of this year. Regrettably, the fighting still continues and has in fact escalated, increasing the suffering of the people of Afghanistan. With the massive importation across its border of military hardware to nourish the fighting, the problem in Afghanistan requires a political solution, which must come from the countries concerned. We therefore support the efforts of the Secretary-General to secure a political consensus that will eventually put an end to the unnecessary loss of life and suffering in Afghanistan.
On the Cyprus question, we welcome the recent high-level contacts between the Greek Cypriot and Turkish Cypriot communities and their commitment to achieving an overall settlement. The Secretary-General must be commended for his untiring search for a peaceful solution to the conflict. We therefore call on all parties to co-operate with the Secretary-General and his Special Representative wife a view to achieving an agreed settlement.
While we have seen major advances towards peace emerging in the Gulf, Namibia, Western Sahara, Afghanistan and Central America, and super-Power rapprochement, it is indeed sad feat this new wave of accommodation and reconciliation still eludes other areas of long-standing conflict.
The recent Conference on Peace in Cambodia, held in Paris, was a step in fee right direction towards ending two decades of war, destruction and human suffering. Regrettably, the Conference could not arrive at a comprehensive political settlement. Be that as it may, we should not give up hope of a negotiated political settlement but should encouragement to any efforts aimed at reconvening fee Paris Conference, which we hope will pave the way for fee people of Kampuchea to exercise their inalienable right to self-determination through general and free elections under fee auspices of fee United Nations.
The lack of progress towards a solution to the conflict in fee Middle East continues to be a source of grave concern. We continue to regard an international peace conference under the auspices of the United Nations as fee best formula for bringing fee parties together in binding negotiations. The right of all to live within secure borders must be recognized and respected.
Elated though we are about fee very positive developments in Namibia, we note wife concern feat the same cannot be said about South Africa. The exclusion of the country's blade majority from fee parliamentary elections last month made those elections a farce. The new leadership that emerged from the recent elections represents a change only of guard, not of fee policies of apartheid. We reiterate the call for comprehensive mandatory sanctions against South Africa and hope that the special session of the General Assembly planned for December will provide the impetus to translate that call into action.
The situation in the Korean peninsula still requires constant vigilance. To assist in their efforts to arrive at a peaceful settlement of disputes in the Korean peninsula, we would welcome the admission of the two Koreas, whether simultaneously or separately, into the United Nations.
Solomon Islands attaches great importance to respect for human rights and we cannot, therefore, remain indifferent to the violations to which those rights are subjected. The events of Tiananmen Square were indeed shocking. We hope the People's Republic of China will eventually heed the appeals addressed to them by the international community. In less than two months from this time next year we shall be commemorating the thirtieth anniversary of the United Nations historic 1960 Declaration on the Granting of Independence to Colonial Countries and Peoples. By then Namibia will, we hope, have been admitted as the 160th member state of our organization. But happy as, we are at the prospect of Namibia's admission to the United Nations, we cannot become complacent until the legitimate aspirations of all colonized peoples for a free and genuine act of self-determination is realized.
In New Caledonia, we note the positive measures taken by the Government of Prance which have restored peace and dialogue to that Non-Self-Governing Territory. We are encouraged by the agreements concluded in Paris last year and hope these will continue to form the basis of New Caledonia's peaceful progress to self-determination.
It is also our hope that the Government of Prance will, in the near future, co-operate with the United Nations in accordance with Article 73 (e) of the Charter.
It is our firm belief that, as in Namibia and other former Non-Self-Governing Territories, a free and genuine act of self-determination in New Caledonia must be in accordance with the principles and practices of the United Nations. This is also the collective belief of the 15 countries of the South Pacific Forum. At its recent summit meeting held at Tarawa, in the Republic of Kiribati in July of this year, the Forum's Final Communiqué was explicit on this question:
"The Forum restated its strong support for an act of self-determination consistent with toe established decolonisation practices and principles of the United Nations, in which all options, including independence, would be open, and which would lead to a settlement that safeguards toe rights of the indigenous Kanaks and all New Caledonians in a multiracial society." (A/44/463, para. 19)
That is also the belief shared by my Melanesian brothers and Kanak leaders, and by the late Jean-Marie Tjibaou and Yeiwene Yeiwene, whose tragic assassinations in May this year stunned us all. He shall continue to miss them. But it is up to is to keep their hopes and dreams alive and to ensure that they are translated into a reality. The commitment of the United States and the Soviet Union to cut their nuclear arsenals by 50 per cent, which we welcome, is a timely reminder that the possession of nuclear weapons is not a guarantee of genuine global security. We welcome also the proposals made at the beginning of this debate by President Bush, and the positive Soviet response, on the reduction of United States and Soviet stockpiles of chemical weapons. But big or small, developed or developing, all Member States have a commitment to global security and stability.
The Treaty of Rarotonga, in the South Pacific, which declares the South Pacific region a nuclear-free zone, constitutes an important disarmament measure. It embodies a major security commitment for the South Pacific region and represents a solemn step in contributing to both regional and global peace and security. Solomon Islands ratified this Treaty last year and to date it has received 11 instruments of ratification from 11 countries in the South Pacific region. The Treaty entered into force upon the deposit of the eighth instrument of ratification on 11 December 1986.
The People's Republic of China and the Soviet Union, as nuclear-weapon States, have already ratified Protocols 2 and 3 of the Treaty. We command them for their sensitivity in accepting our contribution to what we hope will eventually be a nuclear-free world. It is, however, much to our regret, that the United Kingdom, the United States and Prance have not, as yet, heeded our concerns, and we urge them to do so by acceding to the Protocols of the Treaty. 
On the current economic situation, hard choices have to be made to narrow the widening economic gap between the developing and the developed countries. As an island heavily dependent on commodity exports. Solomon Islands places a premium on the final outcome of the Uruguay Round of multilateral trade negotiations, which we hope will take due consideration of the unique problem of island developing countries.
Of the major issues confronting us today there is probably none that has captured our imagination more than the deterioration of the natural environment. The greenhouse effect, global warming, the depletion of the ozone layer, acid rain, waste dumping, forest depletion, and drift-net fishing, threaten our existence.
The greenhouse effect and the resulting global warming and the rise in sea level constitute a direct threat, no longer dismissible, to our survival, we in the Pacific have more cause than many to be deeply concerned about it since if the rise in sea level is significant some of our islands and coastal areas may become Permanently inundated. The possibility that entire countries may also drown is almost beyond comprehension. we in the South Pacific, like other regions I believe, have our environmental problems. But the irony is that while these have contributed very little to the causes of global climate change it appears that we may be among the first of the innocent victims of its consequences - the first, but not the last. The sea, for many Pacific island countries, is our greatest resource. For some it may be the only resource drift-net fishing, or the "wall of death" as it is appropriately called, poses a problem, and undeniable danger to our marine resources. These "ghost" nets, 15 metres deep and extending to about 60 kilometres, whose primary target is the tuna, suffocates almost anything that comes its way. Whales, dolphins, seals lid sea birds, in pursuit of what appears to be easy prey, are entangled  hopelessly in these nets. We believe drift-nets will seriously deplete albacore tuna rocks in the region over the next two years. This practice must therefore stop.
We welcome the recent decision of Japan to cut by two thirds the number of its tuna fishing vessels using drift-nets in the South Pacific. We hope that this will be the first step towards ending drift-net fishing in the region.
We call on Taiwan, which remains the only holdout, to heed the concerns of the South Pacific Forum and abandon immediately its damaging drift-net operations in the South Pacific. The Pacific Ocean is certainly the largest ocean in the world, but it is certainly not large enough to endure indiscriminate exploitation.
Another danger which threatens our environment is nuclear testing. We therefore call on France to put an end to its nuclear-testing programme in the Pacific? It is not a reduction in the number of nuclear tests that we seek but a complete cessation of those tests. The bitter truth about the greenhouse effect, gill-net fishing, nuclear testing acid rain and the depletion of the ozone layer is that their effects transcend .d national boundaries. It therefore demands an international response. It is time for all nations to join together in a common effort to protect our environment. lent.

With conflicts reduced and dialogue resumed we are indeed witnessing a different political climate, a favourable climate that should now inspire the resolution of long-standing conflicts in other areas; an appropriate time also to inspire and consolidate international co-operation in economic development and the protection of our home and the environment. 
Global co-operation in the management of global problems is essential to our search for global solutions. Now is the time, so let us all rise to this momentous occasion and proceed to expand the frontiers of peace and harmony.
This is the task, this is the labour, to which we must all bend our efforts. It is the earnest hope of my delegation that as we move into the last decade of this millennium, together, in unity, we can make further positive contributions towards achieving a better world.
